UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
MARIE GUERRERA TOOKER                         JUDGMENT
                                              18-CV-6331(JS)
                     Appellant,               19-CV-64(JS)

         -against–

QUEST VENTURES LTD.,
ALLEN B. MENDELSOHN, and
IPA ASSET MANAGEMENT IV, LLC,

                    Appellees.
--------------------------------------X

    A Memorandum and Order of Honorable Joanna Seybert, United

States District Judge, having been filed on January 23, 2020,

dismissing as moot pro se Appellant Marie Guerrera Tooker’s

appeals from the bankruptcy orders, and directing the Clerk of

the Court to mark these cases closed, it is

    ORDERED AND ADJUDGED that Appellant Marie Guerrera Tooker

take nothing of Appellees Quest Ventures, Ltd., Allen B.

Mendelsohn, and IPA Asset Management IV, LLC; that Appellant

Marie Guerrera Tooker’s appeals from the bankruptcy orders are

dismissed as moot; and that these cases are closed.


Dated: January 27, 2020
       Central Islip, New York
                                          DOUGLAS C. PALMER
                                          CLERK OF THE COURT
                                   By:    /s/ James J. Toritto
                                          Deputy Clerk
